Case: 5:21-cv-00955-BYP Doc #:1 Filed: 05/07/21 1o0f12. PagelD#: 1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

Joseph M. Butler (Plaintiff)
2435 Beech St 1

Cuyahoga Falls, OH 44221
(440) 477-8761
jb12458@protonmail.com

VS.

Joseph R. Biden Jr. (Defendant)
1600 Pennsylvania Ave NW
Washington, D.C. 20500

AKRON

Pg. 1 of 11
FILED ==
MAY 07 202i
ORM ERS RSH SUH
Case No.
5°21 CY 955
Judge: .
JUDGE PEARSON
Magistrate:

MAG. JUDGE HENDERSON

Complaint for a Civil Case
Case: 5:21-cv-00955-BYP Doc #:1 Filed: 05/07/21 2 of 12. PagelD #: 2

Pg. 2 of 11

Complaint

 

1 Basis for Jurisdiction

a. Federal Question - Plaintiff is filing suit against Defendant for violations of
Plaintiff's rights secured by the Constitution of the United States of America;
specifically, for violations of the ninth amendment.

b. As well, Plaintiff is filing suit for violations of the following federal laws: 18 U.S.
Code S$ 241 "Conspiracy against rights"; 18 U.S. Code S 242 "Deprivation of rights
under color of law"; 18 U.S. Code S 245 "Federally protected activities’; 18 U.S.
Code S$ 247 "Damage to religious property; obstruction of persons in the free
exercise of religious beliefs’; 18 U.S. Code S 373 "Solicitation to commit a crime

of violence".

Hl. The Amount in Controversy

a. Plaintiff Joseph M. Butler is filing suit in the amount of $200,000,000, or two

hundred million United States dollars.

li. Statement of Claim

On January 29, 2021, Michael S. Citron, in his role as “Director, Division of Global

Migration and Quarantine’ at the CDC, issued an order.

Said order, issued by Martin S. Cetron, states as follows: "Persons must wear masks

 

 
Case: 5:21-cv-00955-BYP Doc #:1 Filed: 05/07/21 3 0f12. PagelD #: 3
Pg. 3 of 11

over the mouth and nose when travelling on conveyances into and within the United

States. Persons must also wear masks at transportation hubs as defined in this order."

As the head of the Executive Branch of the United States Government, Joseph R. Biden

is responsible for orders issued by an executive agency.

Through the issuance of a facial covering "order" on January 29, 2021, Joseph R. Biden
is in violation of my rights as secured in the ninth amendment to the federal
Constitution; Article |, Sections | and 20 of the Ohio Constitution; and, the following
federal laws: 18 U.S. Code S 241 "Conspiracy against rights"; 18 U.S. Code $ 242
"Deprivation of rights under color of law"; 18 U.S. Code S 245 "Federally protected
activities*; 18 U.S. Code S 247 "Damage to religious property; obstruction of persons in
the free exercise of religious beliefs", 18 U.S. Code S 373 “Solicitation to commit a crime

of violence”.

Joseph R. Biden is also liable for violations of the following statutes of the Ohio Revised
Code: 2903.13 “Assault” 2905.01 "Kidnapping," 2905.02 "Abduction,’ 2905.03 "Unlawful
restraint,” 2921.45 “Interfering with civil rights,’ 2921.52 "Using sham legal process," and

2923.02 "Attempt to commit an offense’.

IV. Relief

In light of the above stated transgressions against myself by Joseph R. Biden, | hereby

 

 
 

Case: 5:21-cv-00955-BYP Doc #:1 Filed: 05/07/21 4o0f12. PagelD #: 4
Pg. 40f 11

request the following of the court:

a. A judgement issued in the amount of $200,000,000.

i. Through the implementation of a facial covering "order" on January 29, 2021,
Joseph R. Biden is guilty of the following violations of the Chio Revised Code:
three first degree felony counts (2905.01 "Kidnapping,’ 2923.02 "Attempt to
commit an offense” and 2923.03 "Complicity"); one second degree felony count
(2923.01 "Conspiracy); two third degree felony counts (2905.02 "Abduction,’ and
2921.52 “Using sham legal process'); two counts of a first degree misdemeanor
(2903.13 "Assault, and 2921.45 "Interfering with civil rights"); and one count of
a third degree misdemeanor (2905.03 “Untawful restraint’). In addition, Joseph
R. Biden's violations of federal codes carry the following penalties: one count of
a fine, and up to the years imprisonment (18 U.S. Code 241); two counts of a
fine, and up to life imprisonment (18 U.S. Code 242, 18 U.S. Code 245); one
count of a fine, and up to one year imprisonment (18 U.S. Cade 247); and one
count of a fine, and up to half the time of imprisonment as the penalty for the
solicited crime (18 U.S. Code 373).

b. Strike the January 29, 2021 "facial covering order,’ and enjoin the Defendant
from re-issuing any similar order in the future.

c. Preliminary Injunctive Relief
i, | request the court to issue a preliminary injunction for the "facial covering

order® issued on January 29, 2021.

 

 
 

Case: 5:21-cv-00955-BYP Doc #:1 Filed: 05/07/21 5 of 12. PagelD #: 5

Pg. 5 of 11

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase
the cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the

complaint otherwise complies with the requirernents of Rule 11.

| agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. | understand that my failure to keep a current address on file

with the Clerk's Office may result in the dismissal of my case.

Wy / f Wa

 

Joseph M. Butler

All Rights Reserved

 

 
 

Case: 5:21-cv-00955-BYP Doc #:1 Filed: 05/07/21 6 of 12. PagelD #: 6

Pg. 6 of 17

Affidavit of Fact

|, "Joseph M. Butler", hereby declare this Affidavit of Fact under penalty of perjury. | am

competent to state the facts herein.

1. As of January 29, 2021, Joseph R. Biden held the office of the President of the
United States.

2. As the head of the Executive Branch of the United States government, Joseph R.
Biden is responsible for all orders issued by an executive agency.

3. On January 29, 2021, Martin S. Cetron, holding the title of "Director, Division of
Global Migration and Quarantine" at the CDC, issued an order.

4. Said order, issued by Martin S. Cetron, states as follows: "Persons must wear
masks over the mouth and nose when travelling on conveyances into and within
the United States. Persons must also wear masks at transportation hubs as
defined in this order.

5. The ninth amendment to the Constitution of the United States, titled
"Construction of Constitution,’ states as follows: "The enumeration in the
Constitution, of certain rights, shall not be construed to deny or disparage others
retained by the people."

6. Article |, Section | of the Constitution of the State of Ohio, titled “Inalienable
rights," states as follows: "Ail men are, by nature, free and independent, and have

certain inalienable rights, among which are those of enjoying and defending life

 
 

10.

11.

12.

Case: 5:21-cv-00955-BYP Doc #:1 Filed: 05/07/21 7 of 12. PagelD #: 7
Pg. 7 of 11

and liberty, acquiring, possessing, and protecting property, and seeking and
obtaining happiness and safety."

Article |, Section 20 of the Constitution of the State of Chio, titled "Powers
reserved to the people," states as follows: "This enumeration of rights shall not be
construed to impair or deny others retained by the people; and all powers, not
herein delegated, remain with the people."

Ohio Revised Code 2903.13 "Assault" states as follows: "(A} No person shall
knowingly cause or attempt to cause physical harm to another or to another's
unborn. (B) No person shall recklessly cause serious physical harm to another or
another's unborn."

Ohio Revised Code 2905.01 "Kidnapping" states as follows: "No person, by
force, threat, or deception... shall knowingly do any of the following, under
circumstances that create a substantial risk of serious physical harm to the
victim: ...Restrain another of the other person's liberty."

Ohio Revised Code 2905.02 "Abduction" states as follows: "No person, without
privilege to do so, shall knowingly do any of the following: ...By force or threat,
restrain the liberty of another person under circumstances that create a risk of
physical harm to the victim or place the other person in fear’.

Ohio Revised Code 2905.03 “Unlawful restraint” states as follows: "No person,
without privilege to do so, shail knowingly restrain another of the other person's
liberty."

Ohio Revised Code 2921.45 “Interfering with civil rights" states as follows: "No

 

 

 
 

13.

14.

15.

Case: 5:21-cv-00955-BYP Doc #:1 Filed: 05/07/21 8 of 12. PagelID#: 8

Pg. 8 of 11

public servant, under color of his office, employment, or authority, shall knowingly
deprive, or conspire or attempt to deprive any person of a constitutional or
statutory right."

Ohio Revised Code 2921.52 "Using sham legal process” states as follows: "No
person shall, knowing the sham legal process to be sham legal process, do any
of the following: (1) Knowingly issue, display, deliver, distribute, or otherwise use
sham legal process; (2) Knowingly use sham legal process to arrest, detain,
search, or seize any person or the property of another person; (3) Knowingly
commit or facilitate the commission of an offense, using sham legal process; (4)
knowingly commit a felony by using sham legal process."

Ohio Revised Code 2923.02 “Attempt to commit an offense’ states as follows:
"No person, purposely or knowingly, and when purpose or knowledge is sufficient
culpability for the commission of an offense, shall engage in conduct that, if
successful, would constitute or result in the offense."

18 U.S. Code S$ 241, titled "Conspiracy against rights,’ states as follows: "If two or
more persons conspire to injure, oppress, threaten, or intimidate any person in
any State, Territory, Commonwealth, Possession, or District in the free exercise or
enjoyment of any right or privilege secured to him by the Constitution or laws of
the United States, or because of his having so exercised the same... They shall be
fined under this title or imprisoned not more than ten years, or both; and if death
results from the acts committed in violation of this section or if such acts include

kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to

 

 
 

Case: 5:21-cv-00955-BYP Doc #:1 Filed: 05/07/21 9of12. PagelD#: 9
Pg. 9 of 11

commit aggravated sexual abuse, or an attempt to kill, they shall be fined under
this title or imprisoned for any term of years or for life, or both’.

16. 18 U.S. Code S 242, titled “Deprivation of rights under color of law,’ states as
follows: "Whoever, under color of any law, statute, ordinance, regulation, or
custom, willfully subjects any person in any State, Territory, Commonwealth,
Possession, or District to the deprivation of any rights, privileges, or immunities

secured or protected by the Constitution or laws of the United States, or to

 

different punishments, pains, or penalties, on account of such person being an
alien, or by reason of his color, or race, than are prescribed for the punishment of
citizens, shall be fined under this title or imprisoned not more than one year, or
both; and if bodily injury results from the acts committed in violation of this
section or if such acts include the use, attempted use, or threatened use of a
dangerous weapon, explosives, or fire, shall be fined under this title or imprisoned
not more than ten years, or both; and if death results from the acts committed in
violation of this section or if such acts include kidnapping or an attempt to
kidnap, aggravated sexual abuse, or an attempt to commit aggravated sexual

abuse, or an attempt to kill, shall be fined under this title, or imprisoned for any

 

term of years or for life, or both".

17. 18 U.S. Code S$ 245, titled "Federally protected activities,’ states as follows: "(b)
Whoever, whether or not acting under color of law, by force or threat of force
willfully injures, intimidates or interferes with, or attempts to injure, intimidate or

interfere with— 1} any person because he is or has been, or in order to intimidate

 
Case: 5:21-cv-00955-BYP Doc #: 1 Filed: 05/07/21 10 of 12. PagelD #: 10

18.

19.

Pg. 10 of 11

such person or any other person or any class of persons from— ...(E)

participating in or enjoying the benefits of any program or activity receiving

Federal financial assistance; or (2) any person because of his race, color, religion

or national origin and because he is or has been- (B) participating in or enjoying

any benefit, service, privilege, program, facility or activity provided or
administered by any State or subdivision thereof".

18 U.S. Code S 247, titled "Damage to religious property; obstruction of persons
in the free exercise of religious beliefs,” states as follows: "(a) Whoever, in any of
the circumstances referred ta in subsection (b) of this section ...(2)
intentionally obstructs, by force or threat of force, including by threat of force
against religious real property, any person in the enjoyment of that person's free
exercise of religious beliefs, or attempts to do so; shall be punished as provided
in subsection (d)."

18 U.S. Code 373, titled "Solicitation to commit a crime of violence," states as
follows: "(a) Whoever, with intent that another person engage in conduct
constituting a felony that has as an element the use, attempted use, or
threatened use of physical force against property or against the person of
another in violation of the laws of the United States, and under circumstances
strongly corroborative of that intent, solicits, commands, induces, or otherwise
endeavors to persuade such other person to engage in such conduct, shall be
imprisoned not more than one-half the maximum term of imprisonment or

(notwithstanding section 3571) fined not more than one-half of the maximum

 
Case: 5:21-cv-00955-BYP Doc #: 1 Filed: 05/07/21 11 0f12. PagelD#: 11

Pg. 11 of 11

fine prescribed for the punishment of the crime solicited, or both, or if the crime
solicited is punishable by life imprisonment or death, shall be imprisoned for not
more than twenty years."

20. |. as aman, have a constitutional and lawful right to utilize public transportation

with my face uncovered.

i, “Joseph M. Butler" declare under penalty of perjury that the above stated Affidavit of

Fact is, to the very best of my knowledge, true, compiete and correct.

[je (1 fp ier

 

 

 

 
Case: 5:21-cv-00955-BYP Doc #: 1 Filed: 05/07/21 12 of 12. PagelD #: 12

AFFIDAVIT OF STATUS

|, ‘Joseph M. Butler,’ deciare this affidavit under penalty of perjury. | arm competent to

state the facts herein.
1. 1, aman, am at no higher or lower status than any other man or woman.
2. Lreserve all rights as a person of the state of Ohio, a person of the United States
of America, and a man.
| affirm, under penalty of perjury, that the above is true and correct.

we fn ia _ sig [U\

Joseph M. Butier

 

 
